DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 201has been entered.

Response to Amendments
Receipt of Applicant’s Amendment, filed on 13 October 2021 is/are acknowledged and entered.
By this Amendment, the Applicant amended claims 1 and 9, and added claim 21. Claims 1-6, 9-15, and 21 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 13 Oct 2021, with respect to the previous rejection(s) of claim(s) 1 -6 and 8-15,  under USC § 103 in light of the amendments made to the claims, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made to the amended claims as explained in the Section below titled “Claim Rejections - 35 USC § 103”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-10, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd (US 2020/0085140), in views of Reuber (US 10,543,623), Foley (US 8,200,367), 
	Regarding Claim 1, Hurd discloses a system for filling a cushioning pod with a plurality of beads, the system comprising: a bead source (Fig. 19, Item 382 and paras 26 and 119) configured to hold a plurality of beads; a filling station (Item 378 and para 117-120) operatively coupled with the bead source, the filling station comprising:  a bead nozzle, the bead nozzle coupled with the fluid coupling of the system (Item 378, wherein the nozzle of Hurd is equivalent to the  "bead nozzle 114" and "fluid coupling 112" as claimed by Applicant") and configured to interface with the cushioning pod to deposit the plurality of beads in the cushioning pod (para 117).

    PNG
    media_image1.png
    482
    600
    media_image1.png
    Greyscale

	Further regarding Claim 1, Hurd is silent on a system for filling a cushioning pod with a plurality of beads, the system comprising: a fluid insertion nozzle to introduce a fluid from a fluid source into a 
	Reuber, however, teaches a system for filling a cushioning pod with a plurality of beads, the system comprising: a fluid insertion nozzle (15) to introduce a fluid from a fluid source into a fluid coupling (23) of the system, the fluid coupling is configured to transport the plurality of beads for at least a portion of the operative coupling from the bead source to the cushioning pod (Column 8, lines 44-55). 
    PNG
    media_image2.png
    531
    601
    media_image2.png
    Greyscale


	Further regarding Claim 1,  Hurd as modified by Ruber above is silent on a weighing station operatively coupled between the bead source and the filling station, wherein the weighing station is a variable rate weighing station capable of decreasing a rate of movement of the plurality of beads within the weighing station as the weighing station measures an accumulated weight of a portion of the plurality of beads. 
	Foley, however, teaches a weighing station (Fig 1, Item 100) operatively coupled between the bead source (Fig 1, Examiner’s annotations) and the filling station (Fig 1, Examiner’s annotations), wherein the weighing station is a variable rate weighing station capable of decreasing a rate of movement of the plurality of beads within the weighing station as the weighing station measures an accumulated weight of a portion of the plurality of beads (Col 6, lines 1-8; Col 8, line 65- Col 9 line 7; and Col 18, line 65- Col 19, line 61). 
	Further regarding Claim 1,  Foley teaches a “process aid 103” (e.g. a vibrator per Col 6, lines 42-46) and/or vibrator 203.  The vibrator 203 has an adjustable frequency (Col 18, lines 65-66) that is controlled based on a “process variable being…substantially different” as selected by a user (Col 19, lines 17-20), and/or based on “the fill level of in the material container” (Col 19, lines 24-25).  Foley defines both mass flow rate and flow rates as examples of a “process variable” (Col 8, line 66- Col 9, line 7).  Therefore, the teachings of Foley describe an apparatus “capable of decreasing a rate of movement of 

    PNG
    media_image3.png
    670
    679
    media_image3.png
    Greyscale

	The advantages of Foley’s teachings include the maintenance of consistent material flow.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Foley’s teachings to Hurd’s modified disclosures by adding the weight variable 
	Regarding Claim 2, Hurd as modified by above teaches a system for filling a cushioning pod with a plurality of beads, wherein  the fluid insertion nozzle (Reuber, 15) introduces the fluid in a direction of bead flow from the bead source toward the filling station (see Examiner's annotations, and Column 8, lines 44-55).
	Regarding Claim 3, Hurd as modified by above teaches a system for filling a cushioning pod with a plurality of beads, wherein the fluid insertion nozzle selectively introduces the fluid (Ruber, Column 4, lines 22-26, 29-30, and 40-46, wherein the fluid is steam and can be adjusted by changing the size of the nozzle).
	Regarding Claim 4, Hurd as modified by above teaches a system for filling a cushioning pod with a plurality of beads, wherein the fluid is a gas (Reuber, Column 8, lines 44-55, wherein the fluid is compressed air).
	Regarding Claim 8, Hurd as modified above teaches a system for filling a cushioning pod with a plurality of beads, wherein the weighing station comprises a load sensor (Foley, Col 7, lines 59-61 “an array of load cell transducers”).
	Regarding Claim 9, Hurd as modified above teaches a system for filling a cushioning pod with a plurality of beads, wherein the weighing station comprises a vibration generator (Foley, item 103 and 203, and Col 19, lines 26-28 and lines 56-61) capable of controlling a rate of movement of the plurality of beads within the weighing station (Col 19, lines 17-20).  
	Regarding Claim 10, Hurd as modified above teaches a system for filling a cushioning pod with a plurality of beads, wherein the vibration generator is configured to selectively generate at least a first 
	Regarding Claim 14, Hurd as modified by above teaches a system for filling a cushioning pod with a plurality of beads, further comprising at least a portion of the cushioning pod is comprised of an air permeable material (Hurd, para 40).
	Regarding Claim 21, Hurd discloses a system for filling a cushioning pod with a plurality of beads, the system comprising: a bead source (Fig. 19, Item 382 and paras 26 and 119) configured to hold a plurality of beads; a filling station (Item 378 and para 117-120) operatively coupled with the bead source, the filling station comprising:  a bead nozzle, the bead nozzle coupled with the fluid coupling of the system (Item 378, wherein the nozzle of Hurd is equivalent to the  "bead nozzle 114" and "fluid coupling 112" as claimed by Applicant") and configured to interface with the cushioning pod to deposit the plurality of beads in the cushioning pod (para 117).
	Further regarding Claim 21, Hurd is silent on a system for filling a cushioning pod with a plurality of beads, the system comprising: a fluid insertion nozzle to introduce a fluid from a fluid source into a fluid coupling of the system, the fluid coupling is configured to transport the plurality of beads for at least a portion of the operative coupling from the bead source to the cushioning pod.
	Reuber, however, teaches a system for filling a cushioning pod with a plurality of beads, the system comprising: a fluid insertion nozzle (15) to introduce a fluid from a fluid source into a fluid coupling (23) of the system, the fluid coupling is configured to transport the plurality of beads for at least a portion of the operative coupling from the bead source to the cushioning pod (Column 8, lines 44-55).
	The advantages of Reuber's teachings include an apparatus with which a mold may be reliably and completely filled with form particles.  It would have been obvious to one of ordinary skill in the art 
	Further regarding Claim 21,  Hurd as modified by Ruber above is silent on a weighing station operatively coupled between the bead source and the filling station, wherein the weighing station is a variable rate weighing station capable of decreasing a rate of movement of the plurality of beads within the weighing station as the weighing station measures an accumulated weight of a portion of the plurality of beads. 
	Foley, however, teaches a weighing station (Fig 1, Item 100) operatively coupled between the bead source (Fig 1, Examiner’s annotations) and the filling station (Fig 1, Examiner’s annotations), wherein the weighing station is a variable rate weighing station capable of decreasing a rate of movement of the plurality of beads within the weighing station as the weighing station measures an accumulated weight of a portion of the plurality of beads (Col 6, lines 1-8; Col 8, line 65- Col 9 line 7; and Col 18, line 65- Col 19, line 61, and Examiner’s rationale presented in Claim 1 above). 
	The advantages of Foley’s teachings include the maintenance of consistent material flow.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Foley’s teachings to Hurd’s modified disclosures by adding the weight variable vibration and controller system of Foley in order to gain the advantages of an apparatus capable of maintaining consistent material flow.








Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd as modified by Reuber and Foley, and in further view of Cator (US 3,181,895).
	Regarding Claim 5, Hurd as modified by Reuber above is silent on a system for filling a cushioning pod with a plurality of beads, wherein the bead nozzle is comprised of a first portion and a second portion, the first portion and the second portion are removably coupled.	
Cator, however, teaches a system for filling a cushioning pod with a plurality of beads, wherein the bead nozzle (Fig 1, Examiner's annotations) is comprised of a first portion (10) and a second portion (11), the first portion and the second portion are removably coupled (Column 1, lines 56-68).	

    PNG
    media_image4.png
    414
    472
    media_image4.png
    Greyscale




	Regarding Claim 6, Hurd as modified above teaches a system for filling a cushioning pod with a plurality of beads, wherein at least one of the first portion or the second portion is comprised of a magnetic element (Cator, 19 and 27), the magnetic element effective to removably couple the first portion with the second portion (Column 1, lines 21-27, Column 1, line 69 - Column 2, line 8, and Column 2, line 22-41).


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hurd as modified by Reuber and Foley, and in further view of Genest (US 3,217,364).
	Regarding Claim 11, Hurd as modified by above is silent on a system for filling a cushioning pod with a plurality of beads, further comprising further comprising a metering station operatively coupled between the weighing station and the filling station.	
Genest, however, teaches a system for filling a cushioning pod with a plurality of beads, further comprising further comprising a metering station (Fig 1, Items 1-4) operatively coupled between the weighing station (Item K) and the filling station (Examiner's annotations for "Filling Station #1).  Alternately, Genest teaches  a metering station (Fig 1, Items B, 13 and 14) operatively coupled between the weighing station (Item K) and the filling station (Item A, labeled "Filling Station #2).	

    PNG
    media_image5.png
    813
    496
    media_image5.png
    Greyscale

The advantages of Genest's teachings include the ability to inject granular material into a mold or the like.  It would have been obvious to one of ordinary skill in the art before the filing date of the 
	Regarding Claim 12, Hurd discloses a system for filling a cushioning pod with a plurality of beads, further comprising the metering station (Genest, Fig 1, Items 1-4) is comprised of a fluid-powered funnel (Examiner's annotations and Column 2, lines 17-23).  Alternately, Genest teaches a metering station (Fig 1, Item A and Column 1, lines 17-2) is comprised of a fluid-powered funnel (Column 3, lines 5-12).
	Regarding Claim 13, Hurd discloses a system for filling a cushioning pod with a plurality of beads, further comprising the fluid-powered funnel is comprised of a fluid port (Genest, see Examiner's annotations for "fluid port #1, and alternatively "fluid port #2 at Item 16) effective to expel a fluid in a bead-flow direction toward the filling station.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hurd as modified by Reuber and Foley, and in further view of Buscher (US 2015/0166270).
	Regarding Claim 15, Hurd as modified by Reuber above is silent on a system for filling a cushioning pod with a plurality of beads, further comprising the plurality of beads have a diameter between 1 mm and 10 mm.  Buscher, however, teaches a system for filling a cushioning pod with a plurality of beads, further comprising the plurality of beads have a diameter between 1 mm and 10 mm (para 35).	
The advantages of Buscher's teachings include the use of small particles.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Buscher’s teachings to Hurd’s modified disclosures in order to gain the advantages of small particles.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753

/Timothy P. Kelly/               Primary Examiner, Art Unit 3753